Exhibit 10.8

FF-G-017B

FIRST PREFERRED SHIP MORTGAGE

TO THE

UNITED STATES OF AMERICA

THIS MORTGAGE, dated the 25th day of May, 2010, by Omega Protein, Inc., owning
100%, (the “Mortgagor/Owner”), a Virginia Corporation, doing business at 2105
City West Blvd., Suite 500, Houston, Texas, 77042, to the UNITED STATES OF
AMERICA (the “Mortgagee”), acting by and through the Secretary of Commerce,
National Oceanic and Atmospheric Administration, National Marine Fisheries
Service, Financial Services Division, F/MB5, 1315 East-West Highway, Silver
Spring, MD 20910.

WITNESSETH:

WHEREAS, the Mortgagor/Owner is the sole owner of the fishing vessel named GRAND
CHENIERE (herein, the “Vessel”), Official Number 590692; and

WHEREAS, in connection with the Mortgagee providing financing to the Mortgagor
for the reconstruction of the Vessel, the Mortgagor has executed and delivered
to the Mortgagee its promissory note (the “Note”) dated March 9, 2010, in the
principal amount of $10,000,000.00, a copy of which is attached hereto as
Exhibit A, and has agreed to execute and deliver this Preferred Ship Mortgage
(the “Mortgage”) to the Mortgagee for the purpose of securing the payment of the
principal, interest, fees and expenses due on the Note in accordance with its
terms and the terms of this Mortgage.

NOW, THEREFORE, in consideration of the Mortgagee providing financing to the
Mortgagor for the Mortgagor’s reconstruction of the Vessel, and for other good
and valuable consideration, receipt whereof is hereby acknowledged by the
Mortgagor, and in order to secure the payment of the principal of and interest
on the Note and all other sums which accrue according to the terms thereof, and
the payment of all other sums that may hereafter become secured by this Mortgage
in accordance with the terms hereof and to secure the performance and observance
of and compliance with the covenants, terms, and conditions herein and in the
Note contained, the Mortgagor has granted, conveyed, mortgaged, pledged,
assigned, transferred, set over, and confirmed and does hereby grant, convey,
mortgage, pledge, assign, transfer, set over, and confirm unto the Mortgagee the
whole of the Vessel described as follows:

The GRAND CHENIERE, Official Number 590692, together with all its boilers,
engines, machinery, motors, masts, spars, sails, rigging, boats, skiffs,
anchors, chains, cable, tackle, nets, pots, apparel, furniture, fittings,
navigation equipment, propulsion equipment, fishing and fish processing
equipment, and all other equipment, electronics, computers, software, electronic
records, records and papers whether on board or not, together with all
accessories, substitutions, additions, replacements, improvements, parts and
accessions now existing or hereafter made of, in or to the Vessel, any parts
thereof, or the equipment and appurtenances aforesaid; together with all
freights, subfreights, charter hire, subcharter hire, inventory, catch, cargoes,
supplies, general intangibles, accounts receivable, contracts, contract rights,
proceeds, product, rents and profits, issues, earnings, revenues, rents or other
profits of the Vessel together with all Federal and State permits, licenses and
harvest privileges (expressly including, but not limited to, all fishing
rights/licenses and related harvest/participatory privileges such as, but not
limited to, Limited Entry Permits, Individual Fishing Quotas, Quota Shares,
Individual Transferable Quotas, Community Development Quotas, License
Limitations, Moratorium Qualifications, High Seas Permits, Allocations,
Endorsements and Tags) now owned or hereafter acquired, whether now existing or
hereafter created by rule, regulation, statute, legislation or Fishery
Management Council action, whether or not any of the foregoing are vested in the
name of the Mortgagor or appurtenant to the Vessel and regardless of whether or
not any of the foregoing relate to or are necessary for the operation of the
Vessel.

FURTHER PROVIDED that the Borrower and Mortgagor agree that the Mortgagee will
be granted a senior security interest in any rights that the Mortgagor or Vessel
acquires or becomes entitled to, now or at any time in the future, including but
not limited to any Limited Entry Permits, Individual Fishing Quotas, Quota
Shares, Individual Transferable Quotas, Community Development Quotas, License
Limitations, moratorium Qualifications, High Seas Permits, Allocations,
Endorsements, ‘Buy Back Rights’ or any rights to receive reimbursements or
payments, of any kind whatsoever, that might accrue as a result of the Vessel’s
operations.

TO HAVE AND TO HOLD ALL the above-mortgaged and described property unto the
Mortgagee and its successors and assigns, to its use and benefit forever;

 

Page 1 of 12



--------------------------------------------------------------------------------

FF-G-017B

 

PROVIDED ALWAYS, that if the Mortgagor, its successors or assigns shall pay, or
cause to be paid, the principal of and interest on the Note in accordance with
the terms of the Note and the Mortgage and shall pay any and all other sums that
may hereinafter become secured by this Mortgage in accordance with the terms
hereof, and shall keep, perform, and observe all of the covenants and promises
in the Note and in the Mortgage contained, expressed, or implied to be kept,
performed, and observed by or on the part of the Mortgagor, then this Mortgage
and the estate and rights hereby granted shall cease and be void; otherwise to
remain in full force and effect.

The Mortgagor hereby covenants and agrees that the Vessel is subject to the
further covenants, conditions, and uses hereinafter set forth as follows:

ARTICLE I

ADDITIONALLY THE MORTGAGOR HEREBY COVENANTS AND AGREES THAT:

Section 1. The Mortgagor (i) is and shall continue to be a citizen of the United
States as defined in Section 2 of the Shipping Act, 1916, as amended, for
coastwise trade, and (ii) is entitled to own and operate the Vessel under her
marine document and shall maintain such marine document in full force and
effect. The Note and the Mortgage have been duly executed and delivered, and the
Note in the hands of the holder thereof is and will be a valid and enforceable
obligation of the Mortgagor in accordance with its terms. The Mortgagor lawfully
owns and is lawfully possessed of the whole of the Vessel free from any lien
whatsoever, except the lien of this Mortgage and liens expressly permitted
herein and other Preferred Ship Mortgages in favor of the United States of
America, acting by and through the Secretary of Commerce, National Oceanic and
Atmospheric Administration, National Marine Fisheries Service, Financial
Services Division, and covenants that it will warrant and defend the title and
possession thereto and every part thereof for the benefit of the Mortgagee
against the claims and demands of all persons whomever.

Section 2. (a) The Mortgagor will, at all times and at its own expense, keep the
Vessel insured with responsible underwriters and through responsible brokers,
all in good standing and satisfactory to the Mortgagee, fully and adequately
protecting the Vessel and the Mortgagee’s interest therein against all marine
perils and disasters and all hazards, risks, and liabilities in any way arising
out of the ownership, operation, or maintenance of the Vessel, including but not
limited to insurance as follows:

(i) While being operated, navigating hull insurance must be in an amount equal
to the full commercial value of the Vessel. In no event may this be less than
one hundred ten percent (110%) of the unpaid principal and interest, at the time
outstanding, of the Note. The policy valuation on the hull shall not exceed the
aggregate amount insured by hull policies. The hull insurance shall be placed
under the form of policy known as American Institute of Marine Underwriters
form, or under such other forms of policy as the Mortgagee may approve, insuring
against the usual risks covered by such policies, including four-fourths running
down clause, Inchmaree clause, and breach of warranty clause;

(ii) Protection and indemnity insurance under form of protection and indemnity
policies approved by the Mortgagee and issued by marine insurance companies
approved by the Mortgagee. The amount of protection and indemnity insurance
shall be fixed by the Mortgagee; and

(iii) When and while the Vessel is laid up, and in lieu of the aforesaid
navigating hull insurance referred to in (i) of this Section, port risk
insurance under forms of port risk policies approved by the Mortgagee.

(b) The Mortgagor expressly covenants and agrees to keep the policies renewed
from time to time, to keep the same valid at all times for the amounts
aforesaid, and to keep the premiums thereon fully paid at all times. The
Mortgagor shall not do any act nor voluntarily suffer or permit any act to be
done whereby insurance is or may be suspended, impaired, or defeated, and shall
not suffer nor permit the Vessel to engage in any voyage or to carry any cargo
not permitted under the policy or policies of insurance in effect, unless and
until the Mortgagor shall first cover the Vessel in the amount herein provided
for, with insurance satisfactory to the Mortgagee for such voyage or for the
carriage of such cargo.

(c) In the event the Mortgagor fails to procure insurance satisfactory to the
Mortgagee, or fails to perform any of the covenants and agreements contained
herein, the Mortgagee may, but shall be under no duty to, procure such other or
different insurance or coverage as it may deem in its sole discretion advisable
as to the nature, form, type,

 

Page 2 of 12



--------------------------------------------------------------------------------

FF-G-017B

 

class, amount and extent of such insurance or coverage; and all sums expended or
advanced by the Mortgagee in procuring such insurance shall be deemed to be an
indebtedness of the Mortgagor and shall be secured by this Mortgage and shall be
immediately due and payable and, until paid, shall bear interest at the rate of
eighteen percent (18%) per annum, or such lesser rate which the Secretary, in
its sole discretion, may fix in writing. Notwithstanding the Secretary’s
election under this provision to fix an interest rate of less than eighteen
percent (18%), acceleration of sums due under the Note will result in the
application of the accelerated interest rate of eighteen percent (18%) to all
sums due under this Mortgage.

(d) All insurance shall be taken out in the name of the Mortgagor and the
Mortgagee as their interests may appear and policies and certificates shall
provide that there shall be no recourse against the Mortgagee for payment of
premiums and shall further provide for at least 20 days prior written notice to
be given to the Mortgagee by the underwriters in the event of cancellation or
modification. All original policies, binders, certificates, and covenants and
all endorsements and riders thereto shall be delivered to the Mortgagee for
approval and custody.

(e) Except as provided herein and in paragraph (f) below all insurance policies
or certificates shall provide that losses thereunder shall be payable to the
Mortgagee. If no Event of Default exists under this Mortgage, the Mortgagee may,
in its sole discretion, pay, from the proceeds of the insurance directly to the
repairer, the amount of any authorized repairs, or if the Mortgagor shall have
first duly repaired the damage to the satisfaction of the Mortgagee and paid the
cost thereof, to the Mortgagor as reimbursement therefore. Any balance remaining
from the aforesaid insurance proceeds will be applied as directed by the
Mortgagee. If an Event of Default exists, the Mortgagee shall retain such
insurance and if such Event of Default is not cured within fifteen (15) days of
the occurrence thereof, apply the same in the manner provided in Article II,
Section 11 hereof.

(f) Any loss under any insurance on the Vessel with respect to protection and
indemnity risks may be paid directly to the person to whom any liability covered
by such insurance has been incurred or to the Mortgagor to reimburse the
Mortgagor for any loss, damage, or expense incurred by the Mortgagor and covered
by such insurance; provided, that the underwriter shall have first received
evidence that the liability insured against has been discharged.

(g) In the event of an actual or constructive total loss, or an agreed or
compromised total loss of or in case of requisition of title to the Vessel, all
amounts payable therefor shall, subject to Article II, Section 2 hereof be paid
to the Mortgagee and shall be applied first, to the payment of the expenses of
the Mortgagee in collecting such payments, and second, as provided in Article
II, Section 11 hereof.

(h) In the event that any claim or lien is asserted against the Vessel for loss,
damage, or expense which is covered by insurance hereunder, and it is necessary
for the Mortgagor to obtain a bond or supply other security to prevent arrest of
the Vessel or to release the Vessel from arrest on account of such claim or
lien, the Mortgagee, may, in the sole discretion of the Mortgagee, and upon
notice to the Mortgagor, assign to any person, firm, or corporation executing a
surety or guarantee bond or other agreements, to save or release the Vessel from
such arrest, all right, title, and interest of the Mortgagee in and to said
insurance covering said loss, damage, or expense, as collateral security to
indemnify against liability under said bond or other agreement.

Section 3. (a) Neither the Mortgagor, any charterer, the Master of the Vessel,
nor any other person has or shall have any right, power, or authority to create,
incur, or permit to be placed, imposed, or continued upon the Vessel any lien
whatsoever other than the lien of this Mortgage, or permitted liens as defined
herein.

(b) Permitted Liens. “Permitted Liens” means liens or other charges or
encumbrances:

(i) arising for damages out of tort covered by insurance, except for any
deductible amounts applicable thereto, for wages of a stevedore when employed
directly by the owner, operator, master, ship’s husband or agent of any Vessel,
for wages of the crew of the Vessel, for general average, for salvage, including
contract salvage, provided the same are paid immediately when due;

(ii) in favor of any person furnishing repairs, supplies, towage, use of dry
dock or marine railway, or other necessaries to the Vessel on the order of
Mortgagor, or of a person authorized by Mortgagor, provided the same are paid
immediately when due;

 

Page 3 of 12



--------------------------------------------------------------------------------

FF-G-017B

 

(iii) imposed on the Vessel for taxes or governmental charges or levies,
provided the same are paid immediately when due;

(iv) incurred in the ordinary course of business of the Vessel not relating to
money borrowed which (1) will be paid immediately when due, and (2) which, in
the aggregate, at any time are not material to the operations or financial
condition of Mortgagor;

(v) arising by operation of law as a result of the modification of the Vessel,
including mechanic’s liens, provided the same are paid immediately when due;

(vi) in favor of the United States of America, acting by and through the
Secretary of Commerce, National Oceanic and Atmospheric Administration, National
Marine Fisheries Service, Financial Services Division.

(c) As used herein, the term “immediately when due” shall mean the time when,
according to applicable law, customary industry practices, or a prior course of
dealing or other agreement between Mortgagor and the lienholder, the lienholder
expects payment to be made; provided that, if Mortgagor desires to contest an
asserted lien, Mortgagor may do so if Mortgagor acts in good faith and by
appropriate proceedings and has set aside adequate reserves determined in
accordance with generally accepted accounting principles.

Section 4. The Mortgagor shall carry a properly certified copy of this Mortgage
with the Vessel’s papers on board the Vessel, shall exhibit the same on demand
to any person having business with the Vessel, or to any representative of the
Mortgagee, and shall place and keep prominently displayed in the pilot house,
master’s cabin and engine room of the Vessel a framed, printed or typewritten
notice reading as follows:

“NOTICE OF MORTGAGE”

“This Vessel is covered by a Preferred Ship Mortgage given to the United States
of America, under authority of 46 USC Chapter 313. Under the terms of said
Mortgage, neither the owner of this Vessel, any charterer, the Master of this
Vessel, nor any other person has any right, power, or authority to create,
incur, or permit to be imposed upon the Vessel any liens, maritime or otherwise,
other than the lien of said Mortgage, liens for crew’s wages or salvage and
Permitted Liens, as expressly defined herein.”

Section 5. If a complaint shall be filed against the Vessel, or if the Vessel
shall be levied upon or taken into custody, or detained by any proceeding in any
court or tribunal, the Mortgagor will within fifteen (15) days thereafter cause
the Vessel to be discharged. In the event a complaint is filed against said
Vessel, or in the event said Vessel is levied upon or taken into custody or
detained by any authority whatsoever, the Mortgagor shall notify the Mortgagee
forthwith by telegram, telefax or telex and confirmed by letter.

Section 6. At all times, at the Mortgagor’s own cost and expense, the Mortgagor
will maintain and preserve the Vessel in as good condition, working order and
repair as on the date of this Mortgage, ordinary wear and tear excepted;
provided, however, if subsequent to the date of this Mortgage, the Vessel is
reconstructed or reconditioned, the Mortgagor will keep the Vessel in as good
condition, working order, and repair as the Vessel was on the date said
reconstruction or reconditioning was completed, ordinary wear and tear excepted.
In addition to the foregoing, the Mortgagor will keep the Vessel in as good
condition as will enable her to pass such inspection as may be required by
marine underwriters as a condition of their writing such insurance in such
amounts as are required under this Mortgage or as required by the United States
Coast Guard as a condition to certifying that the Vessel is seaworthy and in
compliance with all applicable safety, navigational, and pollution control
requirements. The Mortgagor shall afford the Mortgagee or its authorized
representatives full and complete access to the Vessel for the purpose of
inspecting the same, her cargo, log, and papers. The Mortgagor shall furnish the
Mortgagee full information regarding any casualties or other accidents or damage
to the Vessel.

 

Page 4 of 12



--------------------------------------------------------------------------------

FF-G-017B

 

Section 7. The Mortgagor will pay and discharge when due and payable from time
to time all taxes, assessments, governmental charges, fines and penalties
lawfully imposed on the Vessel.

Section 8. The Mortgagor will reimburse the Mortgagee for any and all
expenditures which the Mortgagee may elect to make from time to time to protect
the security granted hereunder (in the event of the Mortgagor’s failure to do
so), including, without limitation of the foregoing, payment of taxes, repairs,
insurance premiums, surveys, the discharge of any lien, payment of costs
associated with a complaint filed against the Vessel or seizure of the Vessel,
expenses incurred by the Mortgagee in retaking the Vessel and any other
expenditures reasonably deemed necessary by the Mortgagee to protect and
preserve the Vessel. Any such payment or payments made by the Mortgagee shall be
for the account of the Mortgagor and the making thereof by the Mortgagee shall
not cure the Mortgagor’s default in that regard nor constitute a waiver of any
right or remedy granted to the Mortgagee hereunder, and all sums so expended by
the Mortgagee or any liability incurred by it shall be immediately due and
payable and shall be deemed to be an indebtedness of the Mortgagor and secured
by this Mortgage, and until paid, shall bear interest at the rate of eighteen
percent (18%) per annum, or such lesser rate which the Secretary, in its sole
discretion, may fix in writing. Notwithstanding the Secretary’s election under
this provision to fix an interest rate of less than eighteen percent (18%),
acceleration of sums due under the Note will result in the application of the
accelerated interest rate of eighteen percent (18%) to all sums due under this
Mortgage.

Section 9. (a) The Mortgagor will not sell, mortgage, transfer, nor charter the
Vessel without the prior written consent of the Mortgagee first having been
obtained, and any such written consent to any one sale, mortgage, transfer, or
charter shall not be construed to be a waiver of this provision in respect to
any subsequent proposed sale, mortgage, transfer, or charter. Any such sale,
mortgage, transfer, or charter of the Vessel shall be subject to the provisions
of this Mortgage and to the lien it creates.

(b) The Mortgagor will not, without first obtaining written permission from the
Secretary, transfer, sell, assign, hypothecate, or alienate or attempt to
transfer, sell, assign, hypothecate or alienate any rights, licenses or permits
appurtenant to and/or necessary for the Vessel to engage in any commercial
fisheries and further covenants to do all things necessary to obtain and
maintain such rights, licenses or permits. This covenant is expressly understood
by the Mortgagor to include, but is not limited to, all fishing rights. Limited
Entry Permits, Individual Fishing Quotas, Individual Transferable Quotas, Quota
Shares, Community Development Quotas, License Limitations, Moratorium
Qualifications, High Seas Permits, Allocations, Endorsements, Rights, Licenses
and Tags relating to or arising by virtue of the fishing history or operations
of the Vessel or the Mortgagor, whether now owned or acquired in the future.

Section 10. The Mortgagor will comply with and satisfy all the provisions of 46
U.S.C. Chapter 313, in order to establish and maintain this Mortgage as a
Preferred Ship Mortgage upon the Vessel.

Section 11. (a) The Mortgagor will keep the Vessel documented under the laws of
the United States and no transfer of port of documentation of the Vessel shall
be made without the prior written consent thereto of the Mortgagee.

(b) The Mortgagor will not cause or permit the Vessel to be operated in any
manner contrary to law or contrary to any rules and regulations which may from
time to time be prescribed pursuant to law, will not remove or attempt to remove
the Vessel beyond the jurisdictional limits of the United States (unless the
Secretary has consented in writing), will not abandon the Vessel in a foreign
port, will not engage in any unlawful trade or violate any law or carry any
cargo that will expose the Vessel to penalty, forfeiture, or capture, and will
not do, or suffer or permit to be done, anything which can or may injuriously
affect the documentation of the Vessel under the laws and regulations of the
United States.

(c) Upon demand by the Secretary to the master of the Vessel or the Mortgagor,
the Mortgagor will return the Vessel to the waters known as the Exclusive
Economic Zone of the United States and, if the Secretary so demands, to a port
of call chosen by the Secretary, thereby revoking any prior written consent
extended by the Secretary with respect to operation of the Vessel outside the
Exclusive Economic Zone of the United States.

Section 12. The Mortgagor will duly and punctually pay the principal of and
interest on the Note and any other sums owed to the Mortgagee in connection with
the Mote, and the Mortgage as herein and in the Note provided, and will at all
times keep, perform, and observe all of the covenants, conditions, stipulations,
promises, and agreements in this

 

Page 5 of 12



--------------------------------------------------------------------------------

FF-G-017B

 

Mortgage and in the Note (as either may, from time to time, be amended,
substituted, restated or modified) expressed or implied on its part to be kept,
performed, and observed, and will duly punctually pay all sums that may
hereinafter become due hereunder.

Section 13. (a) The Mortgagor will, and hereby does, authorize all Federal,
State, and municipal authorities (i) to furnish reports of examination, records,
and other information relating to the conditions and affairs of the Mortgagor,
any desired information from reports, returns, files, tax returns, and records
of such authorities upon request therefor by the Mortgagee and (ii) to permit
the Mortgagee to have full access from time to time, to make copies of and
extracts from, any and all reports, returns, files, tax returns, and records by,
or with respect to the Mortgagor, and all reports of the examiner or other
information concerning the Mortgagor contained in the files and records of such
authorities.

(b) The Mortgagor will permit the Mortgagee, at the Mortgagor’s expense and in
such manner and at such times as the Mortgagee may require, to (i) make
inspections and audits of any books, records, and papers in the custody and
control of the Mortgagor or others relating to the Mortgagor’s financial or
business conditions, including the making of copies thereof and extracts
therefrom, and (ii) make inspections and appraisals of any of the Mortgagor’s
assets.

Section 14. The Mortgagor will, in accordance with the requirements of
Mortgagee, comply with all covenants and conditions which the Mortgagee may in
its sole discretion reasonably require.

Section 15. In the event that this Mortgage, the Note, or any provisions hereof
or thereof, including amendments or substitutions with respect to either, shall
be deemed invalid in whole or in part by reason of any present or future law of
the United States or any decision of any authoritative court, or if the
documents at any time held by the Mortgagee be deemed by the Mortgagee for any
reason insufficient to carry out the true intent and spirit of this Mortgage and
the Note, then, from time to time the Mortgagor will execute on its own behalf
such other and further assurances and documents as in the opinion of counsel for
the Mortgagee may be required to carry out the terms, conditions and intent of
the Note, Mortgage and any other agreement or document executed by the Mortgagor
in connection therewith. Upon failure of the Mortgagor to do so, :he Mortgagee
may execute any and all such other and further assurances and documents, for and
in the name of the Mortgagor, and the Mortgagor hereby irrevocably appoints the
Mortgagee the agent attorney-in-fact of the Mortgagor to do so. Any expenses of
the Mortgagee in connection with the foregoing shall be a debt due from the
Mortgagor to the Mortgagee in payment thereof and shall be secured by the lien
of this Mortgage in a like manner as provided in Article I, Section 8 hereof.

Section 16. The Mortgagor will faithfully comply with, observe, perform or
discharge any and all covenants, conditions or obligations which are imposed on
the Mortgagor by any other agreement or document executed in connection with
this Mortgage or the Note, concurrently or otherwise, and that Mortgagor’s
material failure to do so shall constitute an Event of Default under this
Mortgage.

Section 17. The Mortgagor agrees that all reasonable attorneys’ fees incurred by
Mortgagee because of Mortgagor’s failure to perform or discharge its obligations
as provided by this Mortgage, the Note, or any other document or agreement
executed in connection therewith shall be deemed to be an indebtedness of the
Mortgagor and shall be secured by this Mortgage and shall be immediately due and
payable and, until paid, shall bear interest at the rate of eighteen percent
(18%) per annum, or such lesser rate which the Secretary, in its sole
discretion, may fix in writing. Notwithstanding the Secretary’s election under
this provision to fix an interest rate of less than eighteen percent (18%),
acceleration of sums due under the Note will result in the application of the
accelerated interest rate of eighteen percent (18%) to all sums due under this
Mortgage.

Section 18. The Mortgagor agrees, acknowledges and consents to and with the
authority of the United States of America, acting by and through the Secretary
of Commerce, to take all steps, measures or actions which are within the
discretion or authority of the Secretary.

ARTICLE II

Section 1. Each of the following events shall constitute an Event of Default:

(a) default shall be made in the payment of any interest on the Note (including
any amendments thereto or substitutions therefor) when and as the same shall
become due and payable as therein and herein provided and such default shall
continue for fifteen (15) days; or

 

Page 6 of 12



--------------------------------------------------------------------------------

FF-G-017B

 

(b) default shall be made in the payment of the principal of the Note (including
any amendments thereto or substitutions therefor) when and as the same shall
become due and payable, whether at maturity, by notice of acceleration, or
otherwise and such default shall continue for fifteen (15) days; or

(c) nonpayment of any other sums due under the Note, Mortgage or any loan
documents; or

(d) default shall be made in the due and punctual observance and performance of
any provision of Sections 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16,
17 or 18 of Article I, hereof and such default or defaults shall continue for
fifteen (15) days; or

(e) the Mortgagor shall be dissolved or adjudged a bankrupt or shall make a
general assignment for the benefit of the Mortgagor’s creditors, or shall lose
the right to do business by forfeiture or otherwise, or a receiver or receivers
of any kind whatsoever, whether appointed or not, in admiralty, bankruptcy,
common law, or equity proceedings, and whether temporary or permanent, shall be
appointed for the Vessel or for any other property of the Mortgagor; or a
petition for reorganization of, or other proceeding or action in reference to
the Mortgagor under any of the provisions of the Bankruptcy Code shall be filed
by the Mortgagor or by creditors of the Mortgagor; or if reorganization of the
Mortgagor under said Code is approved by the Court, whether proposed by a
creditor, stockholder, or any other person whomsoever; or

(f) there shall be an actual or constructive total loss of the Vessel; or

(g) default shall be made by the Mortgagor in the prompt and faithful
performance or observance of any other covenant, condition, or agreement by it
to be performed and observed, contained in this Mortgage or Note (as either may,
from time to time, be amended, substituted, restated or modified), and such
default shall continue for fifteen (15) days; or

(h) the institution of any suit against the Mortgagor or others deemed by the
Mortgagee to adversely affect its interest hereunder, in the Note or otherwise;
or

(i) default shall occur in the observance, performance or discharge of any of
the covenants, conditions or obligations which are imposed on the Mortgagor by
any agreement or document executed in connection with this Mortgage or the Note,
concurrently or otherwise; or

(j) the Mortgagor shall, without first obtaining written permission from the
Secretary, transfer, sell, assign, hypothecate, or alienate or attempt to
transfer, sell, assign, hypothecate or alienate any rights, licenses or permits
appurtenant to and/or necessary for Vessel to engage in any commercial
fisheries; or

(k) the Mortgagor shall, intentionally or through neglect, permit a material
diminution of the value of the Vessel and/or its appurtenances and equipment.

Section 2. Upon occurrence of an Event of Default, the Mortgagee, may in its
discretion:

(a) Declare the Note to be due and payable immediately and upon such
declaration, the entire principal of and interest on the Note shall become and
be immediately due and payable, and thereafter shall bear interest at eighteen
percent (18%) per annum, unless such would violate applicable usury laws, if
any, in which case, the maximum legal rate permitted by applicable laws shall
prevail; provided, however, that if the Mortgagor shall have removed and
remedied each Event of Default within fifteen (15) days after the occurrence
thereof, then in every such case, the Mortgagee shall waive any such Event of
Default; but no such waiver shall extend to nor affect any subsequent or other
Event of Default nor impair any rights or remedies consequent thereon; and
provided, further, that if at any time after the expiration of fifteen (15) days
after any Event of Default shall have occurred, all Events of Default shall have
been remedied and removed and full performance made by the Mortgagor to the
satisfaction of the Mortgagee and all installments of principal and interest in
arrears (including interest at the rate per annum, as aforesaid) and the
reasonable charges and expenses, if any, of

 

Page 7 of 12



--------------------------------------------------------------------------------

FF-G-017B

 

the Mortgagee, its agents and attorneys, shall have been paid (including
interest at the rate per annum, as aforesaid), then and in every such case the
Mortgagee may, in its discretion, waive any such Event of Default; and provided,
also, that no waiver hereunder shall extend to nor affect any subsequent or
other Event of Default nor impair any rights or remedies consequent thereon.

(b) Bring suit at law, in equity, or in admiralty, as it may be advised, to
receive judgment for any and all amounts due under the Note, or otherwise
hereunder, and collect the same out of any and all property of the Mortgagor
whether covered by this Mortgage or otherwise.

(c) Retake the Vessel without legal process wherever the same may be found, and
the Mortgagor or other person in possession, forthwith upon demand of the
Mortgagee, shall immediately surrender to the Mortgagee possession of the
Vessel, and, without being responsible for loss or damage, the Mortgagee may
hold, lay-up, lease, charter, operate, or otherwise use the Vessel for such time
and upon such terms as it may deem to be for its best advantage, accounting only
for the net profits, if any, arising from such use of the Vessel and charging
against all receipts from the use of the Vessel, or from the sale thereof by
court proceeding or pursuant to subsection (e) below, all costs, expenses,
charges, damages, or losses by reason of such use; and if at any time the
Mortgagee shall avail itself of the right herein given it to retake the Vessel
and shall retake it, the Mortgagee shall have the right to dock the Vessel for a
reasonable time at any dock, pier, or other premises of the Mortgagor without
charge, or to dock it at any other place at the cost and expense of the
Mortgagor; IT IS EXPRESSLY UNDERSTOOD AND AGREED TO BY THE MORTGAGOR THAT
SURRENDER OF THE VESSEL UNDER THIS SECTION MUST BE AND WILL BE IMMEDIATE AND IN
ACCORDANCE WITH THE DIRECTIONS OF THE MORTGAGEE. FAILURE OF THE MORTGAGOR TO
IMMEDIATELY COMPLY WITH THE MORTGAGEE’S DEMAND FOR SURRENDER OF THE VESSEL WILL
CAUSE THE POSSESSION OF THE VESSEL BY THE MORTGAGOR (INCLUDING, BUT NOT LIMITED
TO, POSSESSION AND CONTROL OF THE VESSEL BY A MASTER OR CREW MEMBER ON BOARD THE
VESSEL) TO BE UNLAWFUL AND TO CONSTITUTE A CONVERSION OF THE VESSEL ITS
APPURTENANCES AND EQUIPMENT, THEREBY SUBJECTING THE MORTGAGOR (EXPRESSLY
INCLUDING, IF APPLICABLE, ITS OFFICERS AND DIRECTORS) TO ALL FINES, PENALTIES
AND ACTIONS WHICH THE MORTGAGEE DEEMS APPLICABLE AND APPROPRIATE. SHOULD THE
MORTGAGOR CONTINUE TO OPERATE, POSSESS OR CONTROL THE VESSEL CONTRARY TO THE
MORTGAGEE’S DIRECTIONS AND THE PROVISIONS HEREIN, THEN THE MORTGAGEE SHALL, IN
ADDITION TO ANY OTHER RIGHTS AND REMEDIES AT LAW AND IN EQUITY, BE ENTITLED TO A
TEMPORARY RESTRAINING ORDER AND/OR ORDER FOR INJUNCTIVE RELIEF NECESSARY TO GAIN
COMPLIANCE HEREWITH. IN ADDITION TO EXPRESSLY CONSENTING THAT THE INJURY AND
DAMAGE RESULTING FROM BREACH HEREOF WOULD BE IMPOSSIBLE TO MEASURE MONETARILY,
MORTGAGOR EXPRESSLY WAIVES ANY DEFENSE BASED UPON AN ALLEGED EXISTENCE OF AN
ADEQUATE REMEDY AT LAW.

(d) Foreclose this Mortgage pursuant to the terms and provisions of the 46 USC
Chapter 313, or by other judicial process as may be provided in the statutes.

(e) In addition to any and all other rights, powers, and remedies elsewhere in
this Mortgage or by law granted to and conferred upon the Mortgagee, sell the
Vessel upon such terms and conditions as it may deem to be for its best
advantage, including the right to sell and dispose of the Vessel free from any
claim of or by the Mortgagor, at public sale, by sealed bids or otherwise, after
first giving notice of the time and place of sale, with a general description of
the property by first publishing notice of any such sale for ten
(10) consecutive days, except Sundays, in some newspaper of general circulation
at the place designated for such sale, and by mailing notice of such sale to the
Mortgagor at his last known address; such sale may be held at such place and at
such time as the Mortgagee in such notice may have specified, or may be
adjourned by the Mortgagee from time to time by announcement at the time and
place appointed for such sale or for such adjourned sale, and without further
notice of publication and the Mortgagee may make any such sale at the time and
place to which the same shall be so adjourned; and any such sale may be
conducted without bringing the Vessel to the place designated for such sale and
in such manner as the Mortgagee may deem to be for its best advantage, and the
Mortgagee may become the purchaser at any such sale, and shall have the right to
credit on the purchase price any or all sums of money due to the Mortgagee under
the Note, or otherwise hereunder. THE MORTGAGOR EXPRESSLY AGREES AND
ACKNOWLEDGES THAT SALE OF THE VESSEL PURSUANT TO THIS SECTION WILL NOT IMPAIR OR
LIMIT THE MORTGAGEE’S LEGAL RIGHT TO COLLECT FROM THE MORTGAGOR ANY DEFICIENCY
REMAINING AFTER THE SALE. IF ANY APPLICABLE LEGAL AUTHORITIES MAY BE CONSTRUED
TO LIMIT THE MORTGAGEE’S RIGHTS TO COLLECTION OF SAID DEFICIENCY FROM THE
MORTGAGOR, THEN MORTGAGOR HEREBY EXPRESSLY WAIVES, RELINQUISHES AND FOREVER
GIVES UP THE RIGHT TO AVAIL ITSELF OF SUCH LEGAL AUTHORITIES.

Section 3. Any sale of the Vessel pursuant to this Mortgage shall operate to
divest and forever bar the Mortgagor from any and all right, title, and interest
of any nature whatsoever of the Mortgagor therein and thereto. No purchaser
shall be bound to inquire whether notice has been given, or whether any Default
has occurred, or as to the propriety of the sale, or as to the application of
proceeds thereof.

 

Page 8 of 12



--------------------------------------------------------------------------------

FF-G-017B

 

Section 4. The Mortgagor does hereby irrevocably appoint the Mortgagee the true
and lawful attorney of the Mortgagor, in its name and stead to make all
necessary transfers of the Vessel, and for that purpose it shall execute all
necessary instruments of assignment and transfer, the Mortgagor hereby ratifying
and confirming all that its said attorney shall lawfully do by virtue hereof.
Nevertheless, the Mortgagor shall, if so requested by the Mortgagee, ratify and
confirm such sale by executing and delivering to the purchaser of the Vessel
such proper bill of sale, conveyance, instrument of transfer, and release as may
be designated in such request.

Section 5. The Mortgagor hereby irrevocably appoints the Mortgagee the true and
lawful attorney of the Mortgagor so long as an Event of Default shall have
occurred and shall not have been waived in accordance with Section 2 hereof, in
the name of the Mortgagor, to demand, collect, receive, compromise and sue for,
so far as may be permitted by law, all hire, earnings, issues, revenues, income,
and profits of the Vessel and all amounts due from underwriters under any
insurance thereon as payment of losses or as return premiums or otherwise,
salvage awards and recoveries, recoveries in general average or otherwise, any
right of action against the designer, builder, surveyor, or other material party
for any fault, negligence, or deficiency in design, construction or survey of
the Vessel and all other sums, due or to become due, at or after the time of the
happening of any Event of Default in respect of the Vessel or in respect of any
insurance thereon from any person whomsoever, and to make, give and execute in
the name of the Mortgagor, acquittances, receipts, releases or other discharges
for the same, whether under seal or otherwise, and to endorse and accept in the
name of the Mortgagor all checks, notes, drafts, warrants, agreements, and all
other instruments in writing with respect to the foregoing.

Section 6. The Mortgagor covenants and agrees that, so long as an Event of
Default shall have occurred and shall not have been waived in accordance with
Section 2 hereof, the Mortgagee in any suit to enforce any of its rights,
powers, or remedies shall be entitled as a matter of right and not as a matter
of discretion (i) to the appointment of a receiver or receivers of the Vessel
and that any receiver so appointed shall have full right and power to use and
operate the Vessel, and (ii) to a decree ordering and directing the sale and
disposal of the Vessel, and the Mortgagee may become the purchaser at said sale,
and the Mortgagee shall have the right to credit on the purchase price any and
all sums of money due to the Mortgagee under the Note or otherwise hereunder.

Section 7. (a) In the event that the Vessel shall be arrested or detained by a
marshal or other officer of any court of law, equity, or admiralty jurisdiction
in any country or nation of the world or by any government or other authority
and shall not be released from arrest or detention within thirty (30) days from
the date of arrest or detention, the Mortgagor does hereby authorize and empower
the Mortgagee in the name of the Mortgagor and does hereby irrevocably appoint
the Mortgagee and its successors and assigns the true and lawful attorney of the
Mortgagor, in its name and stead to apply for and receive possession of and to
take possession of the Vessel with all rights and powers that the Mortgagor
might have, possess, or exercise in any such event; and this power of attorney
shall be irrevocable and may be exercised not only by the Mortgagee but also by
an appointee or appointees, with full power of substitution, to the same extent
as if the said appointee or appointees had been named as one of the attorneys
above named by express designation.

(b) The Mortgagor also authorizes and empowers the Mortgagee or the Mortgagee’s
appointee or appointees, as the true and lawful attorney of the Mortgagor, to
appear in the name of the Mortgagor, or its successors or assigns, in any court
of any country or nation of the world where a suit is pending against the Vessel
because of or on account of any alleged lien against the Vessel from which the
Vessel has not been released and to take such proceedings as to them or any of
them as may seem proper towards the defense of such suit and the discharge of
such lien, and all expenditures made or incurred by them or any of them for the
purpose of such defense or discharge shall be deemed to be an indebtedness of
the Mortgagor and shall be secured by this Mortgage and shall be immediately due
and payable and, until paid, shall bear interest at the rate of eighteen percent
(18%) per annum, or such lesser rate which the Secretary, in its sole
discretion, may fix in writing. Notwithstanding the Secretary’s election under
this provision to fix an interest rate of less than eighteen percent (18%),
acceleration of sums due under the Note will result in the application of the
accelerated interest rate of eighteen percent (18%) to all sums due under this
Mortgage.

Section 8. (a) The Mortgagor hereby expressly and irrevocably consents to the
jurisdiction of any court in any country whatsoever wherein the Vessel may at
any time be

 

Page 9 of 12



--------------------------------------------------------------------------------

FF-G-017B

 

located for the foreclosure of this Mortgage, the sale of the Vessel, or the
enforcement of any other remedy or right hereunder, and hereby expressly and
irrevocably submits the person of the Mortgagor and the Vessel to the
jurisdiction of any such court in any country in any such action or proceeding.

(b) This Mortgage shall in all respects be governed by and construed in
accordance with the federal laws of the United States. The Mortgagor irrevocably
submits to the jurisdiction of the federal court situated in the State of
Washington in any proceeding relating to this Mortgage and agrees that any
process or summons in any such action may be served by mailing to Mortgagor a
copy thereof, unless the Mortgagee has instituted proceedings where the Vessel
may be located and in such case, Mortgagor consents to and subjects itself to
the jurisdiction of the federal court which maintains jurisdiction over the
Vessel.

Section 9. (a) Each and every power and remedy herein specifically given to the
Mortgagee or otherwise in this Mortgage shall be cumulative and shall be in
addition to every other power and remedy herein specifically given or now or
hereafter existing at law, in equity, admiralty, or by statute, and each and
every power and remedy whether specifically herein given or otherwise existing
may be exercised from time to time and as often and in such order as may be
deemed expedient by the Mortgagee, and shall not be construed to be a waiver of
the right to exercise at the same time or thereafter any other power or remedy.
No delay or omission by the Mortgagee in the exercise of any right or power or
in the pursuance of any remedy occurring upon any Event of Default shall impair
any such right, power, or remedy or be construed to be a waiver of any such
Event of Default or to be any acquiescence therein; nor shall the acceptance by
the Mortgagee of any security or of any payment of or on account of the Note
maturing after any Event of Default or of any payment on account of any past
Event of Default be construed to be a waiver of any right to take advantage of
any future Event of Default or of any past Event of Default not completely cured
thereby.

(b) The Mortgagee, in addition to such other rights or remedies it may have,
shall have the right, in its discretion, to take any and all action authorized
by 46 App. USC Sections 1275(c) and 1275(e) of Title XI and, to the extent not
in express conflict with the action authorized by said Sections, any and all
action provided for in or authorized or permitted by or in respect of this
Mortgage, Note, Collateral or Security, and Policies of Insurance (including all
action provided for in or authorized or permitted by or in respect of any or all
said documents by the Mortgagee) and public policy, as the case may be.

Section 10. In case the Mortgagee shall have proceeded to enforce any right,
power, or remedy under this Mortgage by foreclosure, entry, or otherwise, and
such proceedings shall have been discontinued or abandoned for any reason or
shall have been determined adversely to the Mortgagee, then and in every such
case the Mortgagor and the Mortgagee shall be restored to their former positions
and rights hereunder with respect to the property subject or intended to be
subject to this Mortgage, and all rights, remedies, and powers of the Mortgagee
shall continue as if no proceedings had been taken.

Section 11. The proceeds of any sale of the Vessel (after paying or deducting,
in the case of sale under any judicial proceedings, the fees, costs, and other
charges therein), and the net earnings from any management, charter, or other
use of the Vessel by the Mortgagee under any of the powers above specified, and
the proceeds of any claim for damages on account of the Vessel received by the
Mortgagee while exercising any such power, and the proceeds of any insurance on
the Vessel (subject to the provisions of this Mortgage) shall be applied as
follows:

First: To the payment of all expenses and charges including the expenses of any
sale, counsel fees, the expenses of any taking of possession of the Vessel, and
any other expenses or advances made or incurred by the Mortgagee in the
protection and preservation of the Vessel or of its rights or in the pursuance
of its remedies hereunder and to the payment of any damages sustained by
Mortgagee from the default or defaults of the Mortgagor; and at the option of
the Mortgagee, to provide a fund adequate in the opinion of the Mortgagee to
furnish suitable indemnity against liens claiming priority over this Mortgage.

Second: To the payment of the amount then due and unpaid upon the Note for
principal and interest and other sums accruing thereunder, including, but not
limited to, costs and expenses of collection.

Third: To the payment of all other sums secured hereby, including fees; whether
due or not, and of all damages liquidated or otherwise hereunder.

 

Page 10 of 12



--------------------------------------------------------------------------------

FF-G-017B

 

Fourth: Any surplus then remaining shall belong and be paid or returned to the
Mortgagor or to whomever shall be lawfully entitled to receive the same.

ARTICLE III

Until an Event of Default hereunder shall happen, the Mortgagor (a) shall be
suffered and permitted to retain actual possession and use of the Vessel and
(b) subject to Article I, Section 6, hereof, shall have the right, from time to
time, in its discretion, and without application to the Mortgagee, and without
obtaining a release thereof by the Mortgagee, to dispose of, free from the lien
hereof, any boilers, engines, machinery, bowsprits, masts, spars, sails,
rigging, boats, fishing gear, anchors, chains, tackle, apparel, furniture,
fittings, electronics, equipment, or any other appurtenances of the Vessel that
are no longer useful, necessary, profitable, or advantageous in the operation of
the Vessel, PROVIDED THAT, the Mortgagor, first or simultaneously therewith,
replaces the same with new boilers, engines, machinery, bowsprits, masts, spars,
sails, rigging, boats, fishing gear, anchors, chains, tackle, apparel,
furniture, fittings, electronics, equipment, or other appurtenances of greater
value, which replacements shall forthwith become subject to the lien of this
Mortgage. This provision is not intended to authorize the disposal of any of the
foregoing in connection with or related to a material change in the fishing
operations of the Vessel. Any such change and actions related thereto or in
anticipation thereof shall require prior written approval of the Mortgagee.

ARTICLE IV

Section 1. This Mortgage may be executed simultaneously in any number of
counterparts and all such counterparts executed and delivered each as an
original shall constitute but one and the same instrument. The invalidity of any
provision of this Mortgage shall not affect the remainder, which shall, in such
event, be construed as if the invalid provision had not been inserted.

Section 2. All the covenants, promises, stipulations, and agreements of the
Mortgagor in this Mortgage shall bind the Mortgagor, the Mortgagor’s heirs,
executors, administrators, successors, and assigns. Whenever used, the singular
number shall include the plural, the plural the singular, and the use of any
gender shall be applicable to all genders.

Section 3. Nothing in this Mortgage shall be construed as a waiver of the
preferred status of this Mortgage by the Mortgagee. In the event that any
provision of this Mortgage would, as a matter of law, operate to waive the
preferred status thereof, such provision for all intents and purposes, shall be
deemed eliminated therefrom as though such provision had never been inserted
herein.

Section 4. This Mortgage may not be amended or supplemented except in writing by
the Mortgagor with the written consent thereto of the Mortgagee. The provisions
of this Mortgage may not be waived except in writing by the Mortgagee.

Section 5. The term “policies of insurance” as used herein, means any and all
insurance policies and related binders, riders, endorsements, certificates of
entry, etc., e.g. those referred to in Section 2 of Article I.

Section 6. The term “Collateral” as used herein, means any funds, guaranties, or
other property or rights therein of any nature whatsoever or the proceeds
thereof which may have been, are, or hereafter may be hypothecated, directly or
indirectly by the undersigned or others, in connection with, or as security for,
this Mortgage or any part hereof.

Section 7. If all sums (principal, interest and costs and expenses of
collection) accruing under the Note, as may, from time to time, be amended,
restated, modified or substituted, shall be paid in accordance with its terms
and the terms of this Mortgage, and all other sums that may have become secured
by the lien of this Mortgage shall be paid, then this Mortgage and the estate
and rights hereunder shall cease, terminate and be void and Mortgagee, on
request of Mortgagor and at Mortgagor’s cost and expense, shall execute on forms
prepared by Mortgagor and satisfactory to Mortgagee and deliver to Mortgagor
proper instruments acknowledging satisfaction of and discharging this Mortgage.

 

Page 11 of 12



--------------------------------------------------------------------------------

FF-G-017B

 

IN WITNESS WHEREOF, THE MORTGAGOR has executed this Mortgage the day and year
first above written.

 

MORTGAGOR: Omega Protein, Inc.

By:  

/s/ Robert Stockton

Title:  

Vice President and Treasurer

 

STATE OF Texas   )     )       ss COUNTY OF Harris   )  

On May 25, 2010, before me Michelle Morton Reese, a Notary Public, personally
appeared Robert Stockton, personally known to me (or proved to me on the basis
of satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to
this Preferred Ship Mortgage to the United States of America and acknowledged to
me that he/she/they executed the same in his/her/their authorized capacity(ies),
and that by his/her/their signature(s) on the instrument the person(s), or
entity upon behalf of which the person(s) acted, executed this instrument.

WITNESS my hand and official seal.

 

SEAL

 

/s/ Michelle Morton Reese

      Notary Public  

LOGO [g60666ex10_6bpg09.jpg]

 

Page 12 of 12